Citation Nr: 1538981	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neck pain. 

2.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 2000 to December 2004.  The Veteran served in Kuwait from January 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for left knee patellofemoral syndrome and assigned an initial noncompensable disability rating, and denied service connection for a cervical strain.  

In June 2010, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In September 2011, the Board, in pertinent part, denied service connection for a cervical strain and denied entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated that portion of the September 2011 Board decision that denied entitlement to an initial compensable disability rating for left patellofemoral syndrome, and remanded that claim to the Board for additional adjudication.  

In the same May 2013 memorandum decision, the Court affirmed that portion of the September 2011 Board decision that denied service connection for a cervical strain.  The Veteran appealed the May 2013 Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a September 2014 opinion, the Federal Circuit vacated that portion of the May 2013 Court decision that affirmed the denial of service connection for a cervical strain, and remanded the claim to the Court for additional adjudication.  See Joyner v. McDonald, 766 F.3d. 1393 (Fed. Cir. 2014).  In a February 2015 memorandum decision, the Court vacated that portion of the September 2011 Board decision that denied service connection for a cervical strain, and remanded the claim to the Board for additional adjudication.  

In October 2014, during the pendency of the instant appeal, the Board issued a decision that, in pertinent part, remanded the claim of service connection for a right knee disorder for additional development.  A review of the electronic claims file indicates that the Agency of Original Jurisdiction (AOJ) is in the process of completing the requested development.  As such, the Board finds this issue is currently not in appellate status and jurisdiction over this issue still lies with the AOJ.    

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the AOJ.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for neck pain and entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).

The Veteran was afforded a VA examination in January 2006 regarding his claim of service connection for neck pain.  At that time, the Veteran reported sporadic pain and occasional muscle spasms that were aggravated by heavy repetitive use.  The Veteran reported the initial onset of neck pain as beginning during service as the result of lifting.  Upon physical examination, the VA examiner documented a normal cervical spine examination, including range-of-motion and neurological testing.  The VA examiner also noted a normal cervical spine diagnostic radiographic study.  The VA examiner provided a diagnosis of a resolved cervical strain with a normal examination.  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinion provided by the VA examiner, the Board finds the January 2006 opinion to be inadequate for adjudication purposes.  In this regard, the Veteran is a Persian Gulf veteran and, therefore, the presumptive service connection provisions regarding qualifying chronic disabilities apply.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  However, the January 2006 VA examiner did not provide an opinion as to whether the Veteran's reported chronic neck pain was a manifestation of an undiagnosed illness.  See Joyner, 766 F.3d. 1393 (indicating that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C.A. § 1117).  In light of the fact that the VA examiner did not provide a current diagnosis related to the Veteran's neck pain, the Board finds that a new VA examination is needed to consider the nature and etiology of the Veteran's cervical spine symptomatology to include as a manifestation of an undiagnosed illness.  

In addition, the RO has not performed an initial review of certain pertinent evidence regarding the claim of entitlement to an initial compensable disability rating for left knee patellofemoral syndrome.  Subsequent to the last adjudication of the claim by the RO in December 2007, the Veteran underwent two VA examinations in connection with a separate claim of entitlement to service connection for a right knee condition.  As these VA examinations, performed in January 2013 and January 2014, encompassed both knees, the Board finds the reports of these examinations relevant to the current issue of entitlement to an increased rating for the left knee.  

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014).  In this case, the Veteran filed the Substantive Appeal in January 2008.  Moreover, 38 U.S.C.A. § 7105(e) does not apply to VA-generated evidence, such as VA examination reports.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new VA-generated evidence relevant to the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all updated VA treatment records of the Veteran.  

2. Schedule the Veteran for a Gulf War examination with regard to the claim of service connection for neck pain.  The claims file should be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should address the following questions:

a. Is the Veteran's reported cervical spine symptomatology attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

b. If the VA examiner determines that the Veteran's symptomatology is attributable to a known clinical diagnosis, the VA examiner is asked to provide the following opinion: 

Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c. If the VA examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then please provide the following additional opinions: 

i. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

ii. Is it as least as likely as not (a 50 percent probability or greater) that the diagnosed condition is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

iii. If degenerative joint disease is diagnosed, is it as least as likely as not (a 50 percent probability or greater) that the cervical degenerative joint disease manifested to a compensable degree within one year of service separation?

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record, to specifically include consideration of the January 2013 and January 2014 VA examination reports.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

